Citation Nr: 1046312	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  05-34 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for anemia, to include as 
secondary to service-connected hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin









INTRODUCTION

The Veteran served on active duty from September 1975 to October 
1987.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 decision by the Department of Veterans 
Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

This matter was previously before the Board in January 2009 at 
which time it was  remanded for further development.  It is now 
returned to the Board.

The Board notes that the Veteran's service organization 
representative has submitted an August 2010 Informal Hearing 
Presentation, addressing not only the issue reflected on the 
title page but also service connection claims for headaches and a 
gastrointestinal disability.  Although all of the aforementioned 
issues were remanded, in January 2009, for further development, 
the RO/AMC, in an April 2010 rating decision, granted the Veteran 
claims for service connection for headaches and a 
gastrointestinal disability, recharacterized as irritable bowel 
syndrome.  Accordingly, with respect to the claims granted in 
April 2010, the Veteran was provided the full grant of benefits 
sought on the appeal initiated by his November 2004 notice of 
disagreement.  Holland v. Gober, 10 Vet. App. 433, 436 (1997). 

In the January 2009 remand of the Veteran's claims, the 
Board noted that the Veteran, in an August 2007 statement, 
raised the issue of entitlement to a total disability 
rating based on individual unemployability (TDIU), and 
referred this issue to the Agency of Original Jurisdiction 
(AOJ); however, the record does not reflect any action 
with respect to this issue by the AOJ.  In a January 2010 
statement, the Veteran also raised the issue of 
entitlement to an increased disability rating for his 
service connected back disorder, but this also has not 
been adjudicated by the AOJ.  As the Board still lacks 
jurisdiction over the TIDU claim and does not have 
jurisdiction over the newly raised increased rating claim, 
these issues are referred to the AOJ for appropriate 
action.  


FINDING OF FACT

With the resolution of reasonable doubt in the Veteran's favor, 
there is an etiological relationship between diagnosed anemia and 
hepatitis C treatment  


CONCLUSION OF LAW

The criteria for service connection for anemia, as secondary to 
hepatitis C, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1133 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has specified duties to notify a Veteran as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The Board has considered whether further development and notice 
under the Veterans Claims Assistance Act of 2000 (VCAA) or other 
law should be undertaken.  However, given the favorable result to 
the Veteran, further development under the VCAA or other law 
would not result in a more favorable outcome or be of assistance 
to this inquiry.  In this regard, the AOJ will be responsible for 
addressing any VCAA notice defect with respect to the rating and 
effective date elements when effectuating the award.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).




Service Connection Contention and Regulations

The Veteran presently seeks to establish service connection for 
anemia, to include as secondary to hepatitis C.  Specifically, 
during his May 2006 hearing, the Veteran maintained that the 
treatment necessary for his service connected hepatitis C 
resulted in anemia.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2010).

In addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2010).

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

At the outset, the Board notes that a September 2003 rating 
decision granted the Veteran service connection for hepatitis C, 
and that the medical evidence of record confirms his diagnosis 
with anemia.  See "Comment," VA PC Follow-Up Record, June 9, 
2005; VA Physician Statement, April 13, 2004.  Accordingly, the 
determinative issue in the present matter is whether there is any 
relationship between the Veteran's period of active service or 
any service connected disorder, to include hepatitis C, and his 
diagnosed anemia.  

As part of the Board's remand instructions, the Veteran's Social 
Security Administration disability benefits claim records were 
obtained, which contained May 2003 and April 2004 statements from 
his treating VA physician.  In these statements, the VA physician 
confirmed that the Veteran was diagnosed with hepatitis C and 
anemia.  The VA physician also opined that t the Veteran's 
hepatitis C therapy was time consuming and caused multiple side 
effects, with anemia and fatigue being the worst.  Both 
statements further document the VA physician's opinion that this 
treatment was beneficial and necessary to prevent further liver 
damage caused by Hepatitis C.

The Veteran was provided a VA examination in July 2004.  After 
performing appropriate testing, the examiner stated that complete 
blood count testing revealed anemia.  Subsequently, after 
reviewing the medical and lay evidence of record, the examiner 
opined that it was as likely as not that the Veteran's anemia was 
related to the treatment of his hepatitis C.

In February 2009, the Veteran was provided another VA 
examination.  At this time, the examiner reported that the 
Veteran was experiencing no hepatitis C exacerbations or 
treatment related side-effects.  Based on a review of the 
evidence of record, to include both medical and lay evidence, the 
examiner indicated that no chronic anemia was present.  

In any service connection claim, medical records and examinations 
are highly probative in evaluating whether service connection is 
warranted.  In the present matter, the only medical opinions of 
record that squarely address the determinative issue tend to 
weigh in favor of the Veteran's claim.  The Veteran's newly 
obtained Social Security Administration evidence contained May 
2003 and April 2004 statements from his treating VA treating 
physician, which clearly stated that the side effects associated 
with hepatitis C treatment included anemia.  Although Courts have 
rejected the treating physician rule, the Board finds the 
aforementioned statements of significant probative value, based 
on the VA physician's extensively documented history of treating 
the Veteran, the statements' general consistency with other 
medical evidence of record, and the physician's medical expertise 
in the pertinent medical field.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see also Guerrieri v. Brown, 4 Vet. App. 467, 
473 (1993).  What is more, the newly obtained medical evidence 
also tends to support the positive opinion of the July 2004 VA 
examiner, making the opinion more probative than it had been 
previously without the associated medical evidence to support the 
opinion.  In sum, these medical opinions explicitly address the 
determinative issue and are probative pieces of evidence, tending 
to support the Veteran's service connection claim.

The Board has considered that the Veteran was not diagnosed with 
chronic anemia, at his February 2009 VA examination.  
Nonetheless, the VA examiner indicated that the Veteran was not 
experiencing any hepatitis C related exacerbations or treatment 
related side-effects, and given other medical evidence of record, 
the Board finds it logical a chronic anemia diagnosis was not 
provided at this time, as his anemia is likely exacerbated by 
hepatitis C treatment.  Accordingly, when not actively being 
treated for hepatitis C, the Veteran's anemia would not be 
exacerbated, making this medical evidence, at least arguably, 
consistent with the other evidence of record.  

In sum, the evidence of record confirms the Veteran's diagnoses 
of hepatitis C and anemia.  The only probative medical opinions 
of record, at a minimum, relate diagnosed anemia to the treatment 
of hepatitis C.  The Board concedes that further inquiry could be 
undertaken, with the view towards additional development of the 
service connection claim, so as to obtain additional medical 
opinions.  However, under the benefit of the doubt rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon the 
issue, and for the reasons previously outlined, the Board finds 
that the evidence of record tends to weigh in favor of the 
Veteran's service connection claim, or minimally is in equipoise.  
Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. 
Brown, 7 Vet. App. 204, 206-207 (1994).  Therefore, the criteria 
to establish service connection for anemia, as secondary to 
hepatitis C, have been met.


ORDER

Service connection for anemia, as secondary to hepatitis C, is 
granted.  



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


